Citation Nr: 1226594	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to an increased evaluation for right ear hearing loss, currently rated as noncompensable. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969, to include a tour of combat duty in Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and May 2011 decisions by the United States Department of Veterans Affairs' (VA) Agency of Original Jurisdiction (AOJ).  In a July 2006 rating decision, the Waco, Texas, Regional Office (RO) denied entitlement to an increased evaluation for right ear hearing loss.  In August 2010, the Board remanded the issue of evaluation of the right ear hearing loss to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development, and referred the question of reopening of a previously denied claim of service connection for left ear hearing loss.  

In May 2011, the AMC issued a decision apparently reopening a claim of service connection for left ear hearing loss, and denying such on the merits.  

In August 2011, the Board determined that sufficient new and material evidence to reopen the claim of entitlement to service connection for left ear hearing loss had been received.  The Board then remanded the issues of entitlement to service connection for left ear hearing loss and entitlement to a compensable evaluation for right ear hearing loss to the RO via the AMC for further development of the evidence, which has been accomplished satisfactorily.
 
A hearing was held before the undersigned Acting Veterans Law Judge at the RO in June 2010.  A transcript of the hearing has been associated with the claim file. 

Additionally, the Board in August 2011 referred issues of entitlement to increased evaluation for posttraumatic stress disorder (PTSD), service connection for chronic pain, and entitlement to a finding of total disability based on individual unemployability (TDIU) to the AOJ for appropriate action.  A review of the claims file and the electronic Virtual VA records shows that no actions have yet been taken; the claims are again referred.  It is important to note that there is no current outstanding appeal with regard to a September 2010 decision assigning a 50 percent evaluation for PTSD; this rating decision implemented an unappealed August 2010 Board decision.  A collateral attack on the Board decision through filing of a notice of disagreement (NOD) at the RO level is not permissible.  38 U.S.C.A. §§ 7103, 7104, 7111, 7266; 38 C.F.R. §§ 20.1001, 20.1400, 20.1404.


FINDINGS OF FACT

1.  Currently diagnosed left ear hearing loss was not first manifested on active duty service or within the first post-service year, and the preponderance of the evidence is against a finding that such is related to military service.

2.  For the entire appellate period, audiometric testing has revealed, at worst, average puretone threshold of 30 and 96 percent speech recognition in the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a compensable disability rating for right ear hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  May 2006 and September 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a December 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  While neither letter specifically addressed the independent claim of service connection for the left ear disability, the information contained therein covered the concept of service connection generally, and the Veteran has demonstrated in his arguments and evidentiary submissions that he has an understanding of the evidence and information necessary to substantiate his claim.  He has also been represented throughout the appeals process.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); he does receive age-based benefits.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been conducted; all required findings have been made, and the requested opinions, with supporting rationale, offered.  The examinations are adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Sensorineural hearing loss, as an organic disease of the nervous system, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his left ear hearing loss is due to acoustic trauma in service as a mortarman.  The Veteran was awarded, inter alia, the Combat Infantryman Badge for his service in Vietnam, and his in-service acoustic trauma has been previously established. .

Further, the Veteran has left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  On a September 2011 VA audiologic examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 15, 40, 45, and 50 decibels, respectively.  The speech recognition score for the left ear was 100 percent.  Due to the Veteran's puretone thresholds, he currently meets the criteria for left ear hearing loss under 38 C.F.R. § 3.385.

The focus here, then, is whether a relationship between service and current disability is established.

Service treatment records have been reviewed.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, audiologic test results prior to October 1967 have been converted to ISO-ANSI standards by adding 15, 10, 10, 10 and 5 dB to the observed result for 500, 1000, 2000, 3000 and 4000 Hz, respectively.  At the November 1966 examination for induction into military service, converted left ear hearing thresholds were 30, 15, 15, 15, 10 decibels at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  On February 1969 separation medical examination, left ear hearing was 15, 15, 15, and 15 at 500, 1000, 2000, and 4000 decibels respectively.

The first post-service evidence of left ear hearing loss came in July 2003, on a VA examination.  On July 2003 VA audiologic examination, left ear hearing was 10, 15, 30, and 35 decibels at 1000, 2000, 3000, and 4000 Hertz respectively.  Left ear speech recognition was 100 percent under the Maryland CNC.  A reading at 500 Hertz was not provided, and so the examination is not adequate for purposes of adjudicating service connection.

On VA audiologic examination in June 2006, left ear hearing was 10, 15, 35, 40, and 40 decibels at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Left ear speech recognition was 100 percent under the Maryland CNC.  In service as well as post service noise exposure was noted.

On August 2008 VA audiologic examination, left ear hearing was 15, 20, 35, 40, and 40 decibels at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Left ear speech recognition was 100 percent under the Maryland CNC.  That month, a VA staff physician opined that there was no basis for finding a nexus between left ear hearing loss and service because the Veteran's left ear hearing was normal on separation.  

On VA audiologic examination in December 2009, left ear pure tone thresholds were 15, 20, 40, 45, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  Left ear speech recognition under the Maryland CNC was 92 percent.  The examiner did not provide an opinion regarding the etiology of the Veteran's left ear hearing loss.

At his June 2010 hearing, the Veteran testified, in essence, that his left ear hearing loss should be service connected because he was exposed to the same level of noise in both ears during service, and right ear hearing loss was service connected.

On VA audiologic examination in December 2010, left ear pure tone thresholds were 10, 20, 40, 45, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  Left ear speech recognition under the Maryland CNC was 100 percent.  The examiner did not provide an opinion regarding the etiology of the Veteran's left ear hearing loss.

On September 2011 VA audiologic examination, left ear pure tone thresholds were 15, 15, 40, 45, and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  Left ear speech recognition under the Maryland CNC was 100 percent.  The examination report indicates that the examiner reviewed the pertinent documents in the claims file.  The examiner concluded that the Veteran's left ear hearing loss was unrelated to service because the Veteran's left ear hearing was normal on both enlistment and separation for all tested frequencies and because the current medical literature indicated that noise-induced hearing loss occurred close-in-time to hazardous noise exposure.  Thus, because left ear hearing loss manifested long after service separation, the examiner opined that it was unlikely that such hearing loss was related to service.

The weight of the competent and credible evidence of record is against the claim.  There is no medical evidence showing a hearing loss disability until at least July 2003, more than three decades after service.  Even if it assumed that testing at 500 Hertz would have shown a threshold level in excess of 26 or 40, either of which would have met the standard under 38 C.F.R. § 3.385, such loss was evident far outside the applicable presumptive period and well after service. 

The Veteran himself has not alleged that he had left ear hearing loss for many years after service; there is no evidence of continuity of symptoms since service.  While he would be competent to report impaired hearing, he lacks the ability to state that he met the criteria for a disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran is not competent to offer an opinion regarding a nexus between his hearing loss and service.  This is not a situation where the Veteran is observing and commenting on a self-evident cause and effect relationship.  Forming an opinion here requires application of specialized knowledge and training the Veteran simply does not possess.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His belief that his left ear hearing loss is related to service, and his rationale, that his ears are close together and therefore subjected to the same traumas, are not competent evidence, and are ascribed no weight.

All remaining opinions on a relationship between service and left ear hearing loss of record are negative.  Doctors note the extended time period between in-service exposure and the development of any measurable hearing loss.  The absence of any significant shift in puretone thresholds over service is noted.  Medical texts and studies cited by examiners indicate that "delayed onset" hearing loss does not exist.  

Several doctors have also commented on the apparent inconsistency of right ear hearing loss; service treatment records contain two reports of puretone thresholds at separation.  One shows significant right ear hearing loss, while the other shows none.  Examiners credit the normal testing in light of current levels of right ear hearing loss; medically, this indicated that the acoustic trauma in service was not in fact sufficient to cause hearing loss.  As none of the examiners cited this as a controlling fact, and they accepted that legally right ear hearing loss was service connected, their opinions remain adequate as based on accurate factual records.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for left ear hearing loss is not warranted.


Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  Table VIA may also be used when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the Veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz ) or when the puretone threshold is 30 decibels or less at 1000 Hertz  and 70 or more decibels at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.  No exceptional pattern is shown here.

The puretone threshold average is the sum of the puretone threshold at 1000, 2000, 3000 and 4000 Hertz , divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.  Because the left ear is not service connected, a Roman numeral I is used in Table VII of 38 C.F.R. § 4.85 to represent that ear.

The evidence includes a June 2006 VA audiologic examination, which reflects puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 35, 40, and 35 decibels, respectively, with an average puretone threshold of 30 decibels.  The speech recognition score for the right ear was 96 percent.  

On August 2008 VA audiologic examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 40, 45 and 40 decibels, respectively, with an average puretone threshold of 35 decibels.  Speech recognition under the Maryland CNC was 100 percent.  

On December 2009 VA audiologic examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 40, 45 and 45 decibels, respectively, with an average puretone threshold of 36 decibels.  Speech recognition under the Maryland CNC was 96 percent.  

On December 2010 VA audiologic examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 40, 45 and 45 decibels, respectively, with an average puretone threshold of 38 decibels.  Speech recognition under the Maryland CNC was 100 percent.  The examiner commented that the Veteran's current employment, social functioning, and daily functioning should not be adversely affected by his right ear hearing loss.

On September 2011 VA audiologic examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 40, 40 and 45 decibels, respectively, with an average puretone threshold of 36 decibels.  Speech recognition under the Maryland CNC was 100 percent.  

For the entire period during the pendency of the appeal, the service-connected hearing was at worst Level I hearing acuity in the right ear, based on a June 2006 puretone average of 30 and speech recognition of 96 percent, which results in a 0 percent disability rating under Table VII.  38 C.F.R. § 4.85.  As the right ear is not independently compensable, the paired organ rule, which would require consideration of the actual level of impairment on the left, is not triggered.  338 C.F.R. § 3.383. 

The December 2010 VA examiner specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability, by noting that right ear hearing loss would neither affect the Veteran's current employment nor his social and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria applicable to the claim, under 38 C.F.R. § 4.85, are fully adequate.  They consider the impact of functional hearing loss on occupation and daily activity, and fully account for the symptoms described by the Veteran and associated with hearing loss.  Moreover, they allow higher evaluations than currently assigned for increased impairment.  As the Rating Schedule is adequate, no further discussion of extraschedular evaluation is warranted.

ORDER

Service connection for left ear hearing loss is denied.

A compensable evaluation for right ear hearing loss is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


